MEMORANDUM DECISION
                                                                    Jun 30 2015, 11:03 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Cory C. Carter                                           Gregory F. Zoeller
      Michigan City, Indiana                                   Attorney General of Indiana

                                                               Jodi Kathryn Stein
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Cory C. Carter,                                          June 30, 2015

      Appellant-Defendant,                                     Court of Appeals Cause No.
                                                               45A03-1411-PC-412
              v.                                               Appeal from the Lake Superior
                                                               Court
      State of Indiana,                                        The Honorable Clarence Murray,
                                                               Judge
      Appellee-Plaintiff
                                                               Cause No. 45G02-1111-PC-9




      Najam, Judge.


                                         Statement of the Case
[1]   Cory C. Carter appeals the post-conviction court’s denial of his petition for

      post-conviction relief. Carter raises two issues for our review:



      Court of Appeals of Indiana | Memorandum Opinion 45A03-1411-PC-412| June 30, 2015        Page 1 of 7
              1.    Whether the post-conviction court abused its discretion
              when it denied Carter’s motions to withdraw his petition without
              prejudice.

              2.      Whether the post-conviction court denied Carter a full and
              fair evidentiary hearing.


[2]   We affirm.


                                 Facts and Procedural History
[3]   The facts underlying Carter’s convictions were stated by this court in his direct

      appeal:


              In September 1997 in Gary, Indiana, Carter and Vernon
              Bateman approached Kevin Taylor about whether Kevin had hit
              Bateman’s girlfriend. Later that same day, Kevin and his older
              brother Frank Taylor were involved in an altercation with Carter,
              Bateman, and another person. Kevin fired multiple shots, two of
              which struck Carter’s legs. That night, Kevin and Frank left for
              Milwaukee, Wisconsin. Kevin was charged with attempted
              murder and aggravated battery, but no arrest was made because
              the Gary Police Department could not locate him.

              About two weeks later, Kevin and Frank returned to Gary
              because Kevin wanted to turn himself in. They did not go
              directly to the police station but instead visited Lorenzo Lee at
              his home. Lee’s girlfriend and children were also in the home.
              At some point during the visit, Carter entered Lee’s home,
              cocked a shotgun, pointed it at Kevin and Frank, and ordered
              them outside. Kevin and Frank, both unarmed, complied, and
              Kevin began talking to Carter. Carter shot Kevin, from a
              distance of three to four feet, and Kevin fell to the ground.
              Carter then fired at Frank. The bullet struck Frank’s right
              forearm, and Frank ran through the home and climbed out a

      Court of Appeals of Indiana | Memorandum Opinion 45A03-1411-PC-412| June 30, 2015   Page 2 of 7
        window. After a few minutes, Frank returned to the front of the
        home where Kevin was lying on the ground. Carter had fled.

        Frank identified Carter as the shooter when Officer Billy Shelton
        of the Gary Police Department spoke with him at the scene.
        While at the hospital, Frank again identified Carter as the
        shooter to Officer Shelton and separately to Officer Bruce
        Outlaw. When Officer Outlaw showed Frank a photo array,
        Frank identified the photo of Carter. Officer Outlaw later
        testified that the severity of Frank’s gunshot wound prevented
        him from signing his selection on the photo array: “[I]t appeared
        that the flesh may have got off the bone of his arm. I think the
        shotgun blast took the flesh off of his arm, it was pretty much
        hanging off.” Officer Outlaw made a handwritten note that
        Frank had identified photo number four.

        Frank learned at the hospital that his brother Kevin died from the
        gunshot wound. When Frank was released from the hospital, he
        went to Milwaukee. Carter was arrested in October 1997.
        However, because Frank’s identification of Carter was not in a
        formal written statement authenticated by Frank’s signature and
        because Officer Outlaw was unable to locate Frank after he left
        the hospital, no charges were filed against Carter.

        Ten years later, in 2007, Saron Foley, who was serving a
        sentence for a 1998 rape conviction, contacted prison officials
        about Kevin’s murder. Officer James Gonzales took a signed
        statement from Foley, who identified Carter as the person who
        shot Kevin and Frank. When shown a photo lineup, Foley
        identified the photo of Carter. Officer Gonzales then located
        Frank in Milwaukee, who again identified Carter as the shooter.
        When shown a photo lineup, Frank identified the photo of
        Carter.

        The State charged Carter with murder and Class A felony
        attempted murder. . . .


Court of Appeals of Indiana | Memorandum Opinion 45A03-1411-PC-412| June 30, 2015   Page 3 of 7
      Carter v. State, No. 45A05-0905-CR-258 (Ind. Ct. App. Mar. 10, 2010)

      (footnotes and citations omitted), trans. denied.


[4]   On February 27, 2009, a jury found Carter guilty as charged. The trial court

      sentenced Carter to an aggregate term of sixty years. We affirmed Carter’s

      convictions and sentence on direct appeal.


[5]   On November 29, 2011, Carter filed his petition for post-conviction relief, in

      which Carter alleged he had received ineffective assistance from his trial and

      appellate counsel. In particular, Carter alleged that his trial counsel rendered

      ineffective assistance when he: (1) failed to move to dismiss the charges based

      on the ten-year delay between the offenses and filing of the charges; (2) failed to

      object to the admission of certain photographs that were marked with the date

      of 9/26/97 even though the offenses occurred on 9/27/97; and (3) failed to

      depose the surviving victim, Frank Taylor. Carter alleged his appellate counsel

      rendered ineffective assistance on direct appeal when he did not raise trial

      counsel’s alleged ineffective assistance as an issue for review.


[6]   The post-conviction court held an evidentiary hearing on Carter’s petition on

      November 7, 2012. At that hearing, Carter moved to withdraw his petition

      without prejudice. Carter asserted that he needed more time to obtain his own

      medical records and the any records regarding Foley’s alleged prior

      incarceration. The State objected to Carter’s motion, and the post-conviction

      court denied the motion. On October 1, 2013, nearly a year after the

      evidentiary hearing but prior to the post-conviction court’s judgment on


      Court of Appeals of Indiana | Memorandum Opinion 45A03-1411-PC-412| June 30, 2015   Page 4 of 7
      Carter’s motion, Carter again moved to withdraw his petition for post-

      conviction relief without prejudice for the same reasons, among others, that he

      had raised at the evidentiary hearing. The court again denied Carter’s motion.


[7]   On October 28, 2014, the post-conviction court entered its findings of fact and

      conclusions of law denying Carter’s petition for post-conviction relief. This

      appeal ensued.


                                     Discussion and Decision
                             Issue One: Denial of Motions to Withdraw

[8]   Carter first asserts that the trial court erred when it denied his motions to

      withdraw his petition for post-conviction relief without prejudice. Indiana Post-

      Conviction Rule 1(4)(c) states:


              At any time prior to entry of judgment the court may grant leave
              to withdraw the petition. The petitioner shall be given leave to
              amend the petition as a matter of right no later than sixty [60]
              days prior to the date the petition has been set for trial. Any later
              amendment of the petition shall be by leave of the court.


[9]   (Brackets original.) We review the post-conviction court’s judgment to deny a

      motion to withdraw a petition filed later than sixty days prior to the evidentiary

      hearing for an abuse of discretion. Tapia v. State, 753 N.E.2d 581, 584 (Ind.

      2001). We will reverse the post-conviction court’s judgment only where it is

      clearly against the logic and effect of the facts and circumstances before the

      court or the reasonable, probable, and actual deductions to be drawn therefrom.

      Id. at 585. If the post-conviction court could reasonably conclude that the

      Court of Appeals of Indiana | Memorandum Opinion 45A03-1411-PC-412| June 30, 2015   Page 5 of 7
       benefit of a delay to the petitioner would not outweigh the costs to the court in

       wasted time, we will affirm. Id. at 586.


[10]   On appeal, Carter asserts that the trial court abused its discretion when it denied

       his motions because, had he been given more time to obtain them, his medical

       records would have shown that he could not have committed the offenses due

       to knee surgery he had had near the time of the offenses. Carter further asserts

       that, had he been given more time to obtain them, Foley’s juvenile

       incarceration records would have shown that Foley was incarcerated at the time

       of the offenses and, therefore, could not have witnessed them.


[11]   But Carter acknowledges on appeal that the hospital where he had his knee

       surgery informed him that it “no longer ha[d] 1997 records[;] they have been

       destroyed.” Appellant’s App. at 44; see Appellant’s Br. at 4. And Carter

       likewise acknowledges that his request for Foley’s incarceration records was

       denied by the Public Information Officer for the Logansport Juvenile

       Correctional Facility because those records “are exempt from disclosure” under

       Indiana law. Appellant’s App. at 91; see Appellant’s Br. at 4. As such, Carter

       fails to demonstrate how more time from the post-conviction court would have

       been meaningful to him in his attempt to access those documents.1 Thus, we




       1
         In his Reply Brief, Carter suggests for the first time that he could have obtained Foley’s records if the post-
       conviction court had granted his request for a subpoena duces tecum. But Carter nowhere argues that the trial
       court erred when it denied that motion. Insofar as his assertions in his Reply Brief are an attempt to make
       that argument, we are obliged to note that arguments may not be raised for the first time in a reply brief. E.g.,
       Morris v. BioSafe Eng’g, Inc., 9 N.E.3d 195, 201 n.4 (Ind. Ct. App. 2014), trans. denied. This rule applies to
       other assertions in Carter’s Reply Brief as well.

       Court of Appeals of Indiana | Memorandum Opinion 45A03-1411-PC-412| June 30, 2015                    Page 6 of 7
       cannot say that the trial court abused its discretion when it denied Carter’s

       motions to withdraw his petition for post-conviction relief. See Tapia, 753
N.E.2d at 586.


                             Issue Two: Full and Fair Evidentiary Hearing

[12]   Carter next asserts that the post-conviction court denied him a full and fair

       evidentiary hearing on his petition for post-conviction relief. As Carter states,

       “he was denied a full and fair hearing at the post-conviction court because of

       Carter’s inability to obtain another continuance or withdraw his petition so that

       he could obtain the proper documents to support Carter’s claims . . . .”

       Appellant’s Br. at 12. That is, Carter’s argument here is premised on his earlier

       argument that he was entitled to more time to obtain his medical records and

       Foley’s juvenile incarceration records.2 As we conclude that the post-conviction

       court did not abuse its discretion when it denied Carter’s request for that

       additional time, Carter’s argument under this issue must also fail. We affirm

       the post-conviction court’s judgment.


[13]   Affirmed.


       Baker, J., and Friedlander, J., concur.




       2
         Carter’s argument on this issue in his Reply Brief is a wholly new argument that he did not raise in his
       initial brief. Accordingly, we do not consider it. Id.

       Court of Appeals of Indiana | Memorandum Opinion 45A03-1411-PC-412| June 30, 2015                   Page 7 of 7